Case 4:20-cv-00211-JED-JFJ Document 34 Filed in USDC ND/OK on 08/04/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA


  DCCC ET AL,                               )
                                            )
                                Plaintiffs, )
                                            )
  v.                                        )           Case No. 20-CV-211-JED-JFJ
                                            )
  PAUL ZIRIAX ET AL,                        )
                                            )
                                            )
                                Defendants. )

                                                ORDER

         The District Court has before it Plaintiff’s Amended Complaint for Injunctive and

  Declaratory Relief (Doc. 18), wherein they request preliminary and permanent injunctive relief

  relating to the various Oklahoma voting processes and requirements.

         The Court hereby sets a hearing on these matters for August 26, 2020 at 10:00 a.m. In

  addition, the Court directs the parties to file simultaneous briefs to support their position on the

  injunctive relief requested by August 19. 2020. The briefs shall not exceed 25 pages.

         The Court further directs counsel to contact Courtroom Deputy Lisa Lyles to state their

  position on conducting the hearing by video conference or in-person.

         DATED this 4th day of August, 2020.




                                                                    
                                                                    
